DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 2-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:		Regarding independent claim 2, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘An apparatus comprising: memory; instructions; and at least one processor to execute the instructions to cause the at least one processor to at least: execute an artificial intelligence model to generate output data; and generate display image data to be used to generate a display image on the display’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘execute an artificial intelligence model to generate output data based on raw image data representing an image to be displayed on a display; select a subset of a plurality of distortion class value pairs based on a respective level of distortion introduced to the raw image data by application of respective ones of the plurality of distortion class value pairs and an objective display image quality metric, the Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘generate a second plurality of feature values using "V" values in the HSV set; execute an artificial intelligence model to generate output data based on the first plurality of feature values and the second plurality of feature values; select a distortion class value pair from a plurality of distortion class value pairs, the plurality of distortion class value pairs based on the output data; and apply the selected distortion class value pair to the raw image data to generate display image data representing a display image to be displayed on the display’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: generate a Hue/Saturation/Value (HSV) set based on raw image data corresponding to an image to be displayed on a display; generate a first plurality of feature values based on features in the raw image data’ in combination with the remaining claimed limitations. As such independent Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘An electronic device comprising: processor circuitry; a display; and power reduction circuitry in circuit with the processor circuitry and the display, the power reduction circuitry including: at least one input/output (I/0) interface to: receive raw image data; and receive an input that includes data indicative of an objective video quality metric’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘artificial intelligence circuitry to generate an output that includes a plurality of distortion class value pairs based on the raw image data; selection circuitry to select a distortion class value pair of the plurality distortion class value pairs based on a respective level of distortion introduced to the raw image data by application of respective ones of the plurality of distortion class value pairs and the objective video quality metric; andPreliminary Amendment image transformation circuitry to apply the selected distortion class value pair to the raw image data to generate display image data’ in combination with the remaining claimed limitations. As such independent method claim 16 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 17-20 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An et al. (US 2021/0150660 A1) discloses a method and device for image processing, where the image processing device may include a processor and a controller, and the processor may include an artificial intelligence (AI) image processing model trained in image processing through learning, and an arithmetic logic unit (ALU) configured to perform a computation involved in image processing using the AI image processing model, where the present disclosure is further directed to enhancing advantages of low power and miniaturization, and providing a method and device capable of processing an image in a hybrid manner according to a quality of the image, see abstract and see para. 10. Nguyen et al. (US 2020/0099409 A1) discloses a power control and correction method capable of adapting to each type of transmission environment, addressing interference problems of user devices in the network, and ensuring good signal quality for signal decoding, where the method adjusts and controls the receiver power adaptation according to the transmission environment in the eNodeB LTE system, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693